UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 98-2540



VERNOY KENNEDY,

                                              Plaintiff - Appellant,

          versus


FIRST OMNI BANK N.A.,

                                              Defendant - Appellee,

          and


EQUIBANK CREDIT SERVICES; GERALDINE KENNEDY;
EQUIFAX, INCORPORATED/CREDIT BUREAU; TRW,
INCORPORATED,

                                                         Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CA-97-947-6-20)


Submitted:   March 9, 1999                 Decided:   March 22, 1999


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James J. Raman, Spartanburg, South Carolina, for Appellant. Rivers
Stilwell, NELSON, MULLINS, RILEY & SCARBOROUGH, L.L.P., Greenville,
South Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Vernoy Kennedy appeals the district court’s order granting

summary judgment for First Omni on Kennedy’s claims under the Truth

in Lending Act, 15 U.S.C. § 1642 (1994), and remanding the remain-

ing claim to the state courts.   We have reviewed the record and the

district court’s opinion and find no reversible error.   According-

ly, we affirm on the reasoning of the district court.    See Kennedy

v. First Omni Statutory Actions, No. CA-97-947-6-20 (D.S.C. Sept.

16, 1998).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2